17-1287-pr
Agosto v. Lina


                              UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT


                                    SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary
order filed on or after January 1, 2007, is permitted and is governed by Federal Rule of
Appellate Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in
a document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the twentieth day of April, two thousand eighteen.

PRESENT:         JOSÉ A. CABRANES,
                 RAYMOND J. LOHIER, JR.,
                              Circuit Judges,
                 RICHARD M. BERMAN,
                              District Judge. *


RAFAEL AGOSTO, I.D. #95A3133

                         Plaintiff-Appellant,                      17-1287-pr

                         v.




    Judge Richard M. Berman, of the United States District Court for the Southern District of New
    *

York, sitting by designation.

                                                  1
M. J. LIRA, HEARING OFFICER, UPSTATE
CORRECTIONAL FACILITY, ALBERT PRACK,
DIRECTOR OF DISCIPLINARY COMMITTEE

                         Defendants-Appellees. †




FOR PLAINTIFF-APPELLANT:                                       Rafael Agosto, pro se, Comstock, NY.

FOR DEFENDANTS-APPELLEES:                                      Barbara D. Underwood, Solicitor General,
                                                               Andrea Oser, Deputy Solicitor General,
                                                               and Kate H. Nepveu, Assistant Solicitor
                                                               General, for Eric T. Schneiderman,
                                                               Attorney General of the State of New
                                                               York, Albany, NY.

       Appeal from a March 13, 2017 judgment of the United States District Court for the
Northern District of New York (Gary L. Sharpe, Judge).

        UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the District Court’s March 13, 2017 judgment be, and it
hereby is, AFFIRMED.

        Plaintiff-Appellant Rafael Agosto (“Agosto”), proceeding pro se, appeals the District Court’s
judgment dismissing his complaint pursuant to Rules 37(b) and 41(b) of the Federal Rules of Civil
Procedure. We assume the parties’ familiarity with the underlying facts, the procedural history of the
case, and the issues on appeal.

        We deem Agosto to have abandoned any objection he could have made to the merits of the
District Court’s judgment because his briefs address neither of the grounds for dismissal of his
complaint. See, e.g., Gerstenbluth v. Credit Suisse Sec. (USA) LLC, 728 F.3d 139, 142 n.4 (2d Cir. 2013). 1




    †
        The Clerk of Court is directed to amend the caption to read as shown above.
    1
     Agosto argues in his appellate briefs that the District Court lacked subject-matter jurisdiction
over the matters raised in his complaint. The District Court did have subject-matter jurisdiction,
however, because this action arose under one of the laws of the United States, namely, 42 U.S.C.
§ 1983. See 28 U.S.C. § 1331; see also Hughes v. Patrolmen’s Benevolent Ass’n of the City of N.Y., 850 F.2d
876, 881 (2d Cir. 1988). We have subject-matter jurisdiction to decide this appeal because the
                                                      2
                                            CONCLUSION

       We have reviewed all of the arguments raised by Agosto on appeal and find them to be
without merit. We therefore AFFIRM the March 13, 2017 judgment of the District Court.



                                                          FOR THE COURT:
                                                          Catherine O’Hagan Wolfe, Clerk




District Court has issued a final decision. See 28 U.S.C. § 1291; see also Vera v. Republic of Cuba, 802
F.3d 242, 246 (2d Cir. 2015).

                                                     3